Citation Nr: 1646939	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

The issues of entitlement to service connection for ischemic heart disease, prostate cancer, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied service connection for tinnitus.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the September 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  On July 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the appeal for the issue of entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the September 2005 rating decision is new and material as to the claim for service connection for tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for withdrawal of the appeal for the issue of service connection for esophageal cancer, to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a September 2005 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, finding that there was no nexus between the current disorder and his military service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the September 2005 rating decision, the evidence of record included the Veteran's service treatment records, VA and private treatment records, and statements from the Veteran and his representative.

The evidence received since the September 2005 rating decision includes a May 2011 VA audiological examination report and hearing testimony from the Veteran in which he provided more detailed information about his in-service noise exposure.  See July 2016 Bd. Hrg. Tr. at 14-15.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and in-service events), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for tinnitus is reopened.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  

In this case, the Veteran withdrew the appeal for the issue of entitlement to service connection for esophageal cancer during the July 2016 hearing.  See Bd. Hrg. Tr. at 13-14.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

The appeal as to the issue of service connection for esophageal cancer, to include as due to herbicide exposure is dismissed.


REMAND

In light of the reopening of the tinnitus claim and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA and private treatment records, as detailed in the directives below.

In addition, the Veteran and his representative clarified during the Board hearing that he was claiming service connection for ischemic heart disease and prostate cancer on a presumptive basis as a result of herbicide exposure while he was stationed at Lackland Air Force Base (AFB) because his duties required him to inspect C-123 and other aircraft that had returned from Vietnam.  See July 2016 Bd. Hrg. Tr. at 4-9, 17; see also October 2014 VA treatment record (showing Veteran previously reported being stationed in Vietnam).

In June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01 (June 19, 2015) (now codified at 38 C.F.R. § 3.307(a)(6)(v) (2015).  See also Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf. 

In this case, the Veteran's DD-214 shows that his military occupational specialty was security police and that his last assignment was with the 4500th Security Police Squadron, Tactical Air Command (TAC) at Langley AFB.  His assigned unit and in-service duties do not appear to be listed among those currently recognized in VA's published list.  However, it does not appear that the AOJ has considered this matter in the first instance, and such development is necessary given the Veteran's contentions.  

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the claims.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  See January 3101 printouts (request only for certain records).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus, ischemic heart disease, and prostate cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional non-VA treatment.  See, e.g., July 2016 Bd. Hrg. Tr. at 10 (Veteran reported that he was probably going to see his private doctor within the next three weeks).

The AOJ should also secure any outstanding, relevant VA treatment records, including for any treatment associated with the VA Medical Center reports of hospitalization for heart symptoms in VBMS dated in 2009 and 2010.

3.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of 38 C.F.R. § 3.307(a)(6)(v) to attempt to verify the Veteran's claimed herbicide exposure while assigned to Lackland AFB.  A May 1967 service treatment record shows that he served at Lackland AFB at that time.  His DD-214 shows that his military occupational specialty was security police and that his last assignment was with the 4500th Security Police Squadron, Tactical Air Command (TAC) at Langley AFB.  See also August 1967 ("priority" printout in service treatment records with assignment information).

The Veteran and his representative clarified during the Board hearing that he was claiming service connection for ischemic heart disease and prostate cancer on a presumptive basis as a result of herbicide exposure while he was stationed at Lackland AFB because his duties required him to inspect C-123 and other aircraft that had returned from Vietnam.  See July 2016 Bd. Hrg. Tr. at 4-9, 17; see also October 2014 VA treatment record (showing Veteran previously reported being stationed in Vietnam).

All attempts and responses should be documented in the claims file.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination(s) and/or obtaining a VA medical opinion(s).

5.  The case should then be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


